Writ of Mandamus is Denied; Opinion November 20, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01589-CV

                         IN RE MICHAEL JAMES VELA, Relator

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 11-18332-S

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                    Opinion by Justice Lang
       Relator contends the trial judge erred by ordering genetic testing. The facts and issues

are well known to the parties, so we need not recount them herein. Based on the record before

us, we conclude relator has not shown he is entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Further,

relator’s petition does not satisfy the requirements of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d 757, 758 (Tex. App.—Dallas 2008, orig.

proceeding). Accordingly, we DENY relator=s petition for writ of mandamus.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
131589F.P05                                       JUSTICE